Case: 4:18-cr-00565-CDP-JMB Doc. #: 582 Filed: 10/31/19 Page: 1 of 7 PageID #: 2186



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

  UNITED STATES OF AMERICA,                            )
                                                       )
         Plaintiff,                                    )
                                                       )
         v.                                            )       No. 4:18-CR-565-CDP
                                                       )
  DEMETRIUS JOHNSON,                                   )
                                                       )
         Defendants.                                   )

    DEFENDANT DEMETRIUS JOHNSON’S MOTION TO SUPPRESS STATEMENTS

         Defendant Demetrius Johnson (“Johnson”), by and through undersigned counsel,

  respectfully moves to suppress the statements Johnson allegedly made on July 18, 2018 during a

  custodial interrogation in violation of his Fifth Amendment right to remain silent.

         I.      Background

         On June 28, 2018, Johnson was initially charged in an indictment with three counts. (Doc.

  1). On August 9, 2018, the Government sought, and the grand jury returned, a superseding

  indictment charging 16 defendants with 18 counts. (Doc. 179). Johnson was charged in four of

  those counts: Counts 1, 2, 3, and 16. (Id.). On July 10, 2019, upon the Government’s motion, Count

  16 was dismissed. (Doc. 472). Johnson has pled not guilty to all counts.

         Count 1 alleges that Johnson knowingly and intentionally conspired to distribute and

  possess, with the intent to distribute, a mixture or substance containing a detectable amount of

  fentanyl, a Schedule II controlled substance, in violation of 21 U.S.C. § 841(a)(1) and 846. (Id.).

         Count 2 alleges that Johnson knowingly and intentionally distributed a mixture or

  substance containing a detectable amount of fentanyl, a Schedule II controlled substance, in
Case: 4:18-cr-00565-CDP-JMB Doc. #: 582 Filed: 10/31/19 Page: 2 of 7 PageID #: 2187



  violation of 21 U.S.C. § 841(a) and that the death of J.W. resulted from the use of such fentanyl

  distributed by Johnson making the offense punishable under 21 U.S.C. § 841(b)(1)(C). (Id.).

           Count 3 alleges that on or about December 3, 2016, Johnson, along with two

  codefendants:

           acting together and with others, known and unknown, did knowingly possess one
           or more firearms in furtherance of the commission of a drug trafficking crime for
           which they may be prosecuted in a court of the United States, to wit: conspiracy to
           distribute and to possess with the intent to distribute narcotics, including but not
           limited to fentanyl, as charged in Count 1 herein, and in the course of such violation,
           caused the death of David Bryant, through the use of one or more firearms. In
           violation of Title 18, United States Code, Sections 2, 924(c)(1)(A), and 924(j). And
           in the course of this violation caused the death of a person through the use of a
           firearm, which killing is murder as defined in Title 18, United States Code, Section
           1111, in that the defendants acting together and with others, with
           malice aforethought, unlawfully killed David Bryant, by shooting him with one or
           more firearms, willfully, deliberately, maliciously, and with premeditation, thereby
           making this offense punishable under Title 18, United States Code, Sections 2 and
           924(j).

  (Id.).

           Discovery provided by the Government reveals that on July 18, 2018, law enforcement

  officers conducted a videotaped custodial interrogation of Johnson. Review of the recorded

  interview reveals that officers read Johnson his Miranda rights at the outset of the interview and

  that Johnson immediately, and unequivocally, invoked his right to remain silent. Rather than

  ending the interrogation at that time as the Constitution requires, the officers interrogated Johnson

  for approximately 15 more minutes. Making matters worse—and despite Johnson having already

  invoked his constitutional right to remain silent—at approximately 11 minutes and 32 seconds into

  the recorded interrogation, the officers once again asked Johnson, “is there anything you want to

  discuss with us?” Once again, Johnson clearly informed the officers that he was unwilling to make

  any statements.




                                                     2
Case: 4:18-cr-00565-CDP-JMB Doc. #: 582 Filed: 10/31/19 Page: 3 of 7 PageID #: 2188



         II.     Johnson’s Statements Should be Suppressed

         Johnson unquestionably, and repeatedly, invoked his right to remain silent. Nonetheless,

  law enforcement did not terminate the interrogation. Accordingly, all of Johnson’s statements

  made during the interrogation must be suppressed.

         It is black letter law that testimonial statements made by a person being questioned by law

  enforcement officers after being “taken into custody or otherwise deprived of his freedom of action

  in any significant way” must first “be warned that he has a right to remain silent, that any statement

  he does make may be used as evidence against him and that he has a right to the presence of an

  attorney, either retained or appointed.” Stansbury v. California, 511 U.S. 318, 322 (1994) (quoting

  Miranda v. Arizona, 384 U.S. 436, 444 (1966)). Statements elicited in violation of this rule must

  be suppressed. Id. In such custodial interrogations, law enforcement officers are required to tender

  the so-called Miranda warnings and to stop any attempts at obtaining statements by an individual

  as soon as he invokes his right under the Fifth Amendment to remain silent. Id.

         There is absolutely no dispute that Johnson was in custody at the time of the interrogation—

  he had been arrested and had been brought into an interview room with two law enforcement

  officers. Indeed, there can be no debate as to whether Miranda was implicated because the officers

  tendered to Johnson the Miranda rights and required him to sign a form acknowledging that these

  rights had been provided to him.

         Further, it is clear that Johnson clearly and unequivocally invoked his Fifth Amendment

  right to remain silent at the outset of the interrogation, but that law enforcement did not end the

  interview. Indeed, within the first minute of the interrogation, Johnson made clear his intent to

  remain silent, but the interview continued for approximately 15 more minutes. It was not until




                                                    3
Case: 4:18-cr-00565-CDP-JMB Doc. #: 582 Filed: 10/31/19 Page: 4 of 7 PageID #: 2189



  Johnson’s second invocation of his right to remain silent that the officers finally did what the

  Constitution requires, finally terminating the interrogation.

            The law governing situations like this one is straightforward: “[o]nce warnings have been

  given, the subsequent procedure is clear. If the individual indicates in any manner, at any time

  prior to or during questioning, that he wishes to remain silent, the interrogation must cease.”

  Miranda v. Arizona, 384 U.S. 436, 473-74 (1966). “At this point he has shown that he intends to

  exercise his Fifth Amendment privilege; any statement taken after the person invokes his privilege

  cannot be other than the product of compulsion, subtle or otherwise. Without the right to cut off

  questioning, the setting of in-custody interrogation operates on the individual to overcome free

  choice in producing a statement after the privilege has been once invoked.” Id. at 474. A suspect’s

  right to end questioning must be “scrupulously honored.” Michigan v. Mosley, 423 U.S. 96, 103

  (1975).

            Here, rather than “scrupulously honor[ing]” Johnson’s right to end questioning and

  stopping the interrogation, law enforcement continued making statements to Johnson in an attempt

  to compel him to waive his already clear invocation of his right to remain silent. The officers made

  various allegations and played audio recordings of purported wire taps to Johnson in an attempt to

  persuade him that he should reconsider, and instead make incriminating statements. In response to

  the officers’ presentation, Johnson indeed made certain statements. And in an attempt to convince

  him to reconsider his decision to refuse questioning, one of the officers asked Johnson “is there

  anything you want to discuss with us?” Finally, following Johnson’s second assertion of his right

  to remain silent, the officers ended the interrogation.

            While the violation of Johnson’s constitutional right is clear cut, it is also worth mentioning

  that the Government bears the burden of proving, by a preponderance of the evidence, that a




                                                      4
Case: 4:18-cr-00565-CDP-JMB Doc. #: 582 Filed: 10/31/19 Page: 5 of 7 PageID #: 2190



  defendant knowingly and intelligently waived his Miranda rights. See Colorado v. Connelly, 479

  U.S. 157 (1986). To satisfy this burden, the Government must introduce sufficient evidence to

  establish that under the “totality of the circumstances,” the defendant was aware of “the nature of

  the right being abandoned and the consequences of the decision to abandon it.” Moran v. Burbine,

  475 U.S. 412, 421 (1986). The determination of whether a waiver was valid “depends upon the

  totality of the circumstances including the background, experience, and conduct of the

  defendant.” United States v. Garibay, 143 F.3d 534, 536 (9th Cir. 1998). The Government’s

  burden to make such a showing “is great,” and the court will “indulge every reasonable

  presumption against waiver of fundamental constitutional rights.” United States v. Heldt, 745 F.2d

  1275, 1277 (9th Cir. 1984) (citing Johnson v. Zerbst, 304 U.S. 458, 464 (1938)).

          Here, the Government cannot carry its great burden of establishing that Johnson

  knowingly, voluntarily, intelligently waived his rights. At the outset, the Government did not cease

  its questioning of Johnson when he invoked his right to remain silent. Any subsequent purported

  waiver by Johnson was not done knowingly, intelligently, or voluntarily. Rather, any supposed

  waiver was done after numerous attempts by law enforcement to convince Johnson that he should

  reconsider his decision to remain silent. As such, the Government cannot possibly establish that

  Johnson was aware of “the nature of the right being abandoned and the consequences of the

  decision to abandon it.” Moran, 475 U.S. at 421. Accordingly, this Court should suppress all

  statements made by Johnson during this unconstitutional interrogation and any evidence

  subsequently obtained which derives from statements made by Johnson during the unconstitutional

  interrogation pursuant to the fruit of the poisonous tree doctrine. See, e.g., Murray v. United States,

  487 U.S. 533, 536- 37 (1988) (stating that the fruit of the poisonous tree doctrine “bars evidence




                                                    5
Case: 4:18-cr-00565-CDP-JMB Doc. #: 582 Filed: 10/31/19 Page: 6 of 7 PageID #: 2191



  which, though not obtained in [an] illegal search, was derived from information or items in the

  search”).

         III.    Conclusion

         Based on the foregoing, this Court should suppress all statements made by Johnson during

  the custodial interrogation on July 18, 2018 and should also suppress any applicable subsequently

  obtained evidence or statements pursuant to the fruit of the poisonous tree doctrine. Johnson

  respectfully requests an evidentiary hearing.


                                                  Respectfully submitted,

                                                  Margulis Gelfand, LLC

                                                  /s/ William S. Margulis
                                                  WILLIAM S. MARGULIS, #37625
                                                  JUSTIN K. GELFAND, #62265
                                                  8000 Maryland Ave., Ste. 420
                                                  St. Louis, MO 63105
                                                  Telephone: 314.390.0234
                                                  Facsimile: 314.485.2264
                                                  bill@margulisgelfand.com
                                                  justin@margulisgelfand.com
                                                  ATTORNEYS FOR DEFENDANT JOHNSON




                                                     6
Case: 4:18-cr-00565-CDP-JMB Doc. #: 582 Filed: 10/31/19 Page: 7 of 7 PageID #: 2192



                                        Certificate of Service

         I hereby certify that I filed the foregoing through the Court’s CM/ECF system which will

  provide notice of filing to all counsel of record.


                                                /s/ William S. Margulis
                                                WILLIAM S. MARGULIS, #37625
                                                JUSTIN K. GELFAND, #62265
                                                8000 Maryland Ave., Ste. 420
                                                St. Louis, MO 63105
                                                Telephone: 314.390.0234
                                                Facsimile: 314.485.2264
                                                bill@margulisgelfand.com
                                                justin@margulisgelfand.com
                                                ATTORNEYS FOR DEFENDANT JOHNSON




                                                   7
